539 Pa. 276 (1994)
652 A.2d 296
The FIDELITY BANK, N.A., Appellant,
v.
Winchell Smith CARROLL and Patricia Ann McClure Carroll.
Supreme Court of Pennsylvania.
Argued December 5, 1994.
Decided December 30, 1994.
Daniel S. Bernheim, III, Philadelphia, for Fidelity Bank.
Richard H. Lawson, West Chester, for W.S. Carroll.
Paul D. Nelson, Media, for P. Carroll.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and CASTILLE, JJ.
Prior report: 416 Pa.Super. 9, 610 A.2d 481, 536 Pa. 642, 639 A.2d 28.

ORDER
PER CURIAM:
Order affirmed.
Senior Justice Montemuro, who is sitting by designation, did not participate in the consideration or decision of this case.
PAPADAKOS and CASTILLE, JJ., dissent.